                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE:                                                                Case No. 19-10105-WRS
                                                                      Chapter 13
ERIC FARRIOR


SYLVIA B FARROW


                            Debtor (s)


                                  TRUSTEE'S OBJECTION TO CONFIRMATION
    COMES NOW, the Trustee, and pursuant to 11 U.S. C. §1325 objects to confirmation of the debtor (s)
plan as filed. As grounds for said objection, the Trustee states as follows:

1. The debtor(s) filed a petition seeking relief under Chapter 13 of the United States Bankruptcy Code on
   January 21, 2019.

2. The debtor(s) §341 Meeting of Creditors was held March 19, 2019.

3. The debtor(s) overall pay record is 113%.

(X) The plan fails to make provisions for the following secured/priority listed Creditor (s): Portfolio Recovery
    Associates, LLC, Court Claim #8.

(X) The plan is not feasible and payments need to be raised to $294.00 weekly to be feasible. This figure does
    not include claims for which there are no provisions.

(X) The debtor(s) has/have filed an objection to claim in the aboved styled case. Feasibility of the
    debtor(s)' plan cannot be determined until the objection to claim has been resolved.

(X) The following creditor was listed as unsecured, but filed their claim as secured or priority. The debtor (s)' plan
    fails to make provisions for this claim:

                                   Creditor:   INTERNAL REVENUE SERVICE
                       Court Claim Number      9
                             Claim Amount:     $21,760.38
                            Claim Filed As:    PRIORITY/SPLIT

(X) The following creditor was not listed in the debtor (s)' schedules but filed their claim as secured or priority. The
    debtor(s)' plan fails to make provisions for this claim:

                                   Creditor:   STATE OF ALABAMA
                       Court Claim Number:     5
                             Claim Amount:     $1,896.35
                             Claim Filed As:   SECURED

(X) The following creditor was not listed in the debtor (s)' schedules but filed their claim as unsecured. The
    debtor(s)' plan fails to make provisions for this claim:




   Case 19-10105          Doc 18      Filed 04/15/19       Entered 04/15/19 16:09:09             Desc       Page 1
                                                          of 2
                                  Creditor:    W S BADCOCK CORP
                      Court Claim Number:      3
                            Claim Amount:      $1,165.05
                            Claim Filed As:    SECURED

(X) Based on correspondence and the Proof of Claim filed by the Internal Revenue Service, debtors have not filed
either Income, FUTA and/or FICA returns from 2013 through 2018.

(X) Debtors were to amend Schedule A/B to correct the value of the 1998 Ford F150. Debtors were also to add a
retirement account to schedule A/B.

    WHEREFORE, the above premises considered, Trustee objects to confirmation of the debtor (s) plan and
requests that either confirmation be denied or the case be continued until such time as the above referenced
issues have been resolved.

Respectfully submitted this April 15, 2019.

                                                                  Sabrina L. McKinney
                                                                  Chapter 13 Standing Trustee


                                                              By: /s/Tina J. Hayes
                                                                  Tina J. Hayes
                                                                  Staff Attorney
Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: hayest@ch13mdal.org




                                              CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that I have served a copy of the foregoing Trustee 's Objection to
Confirmation on the parties listed below by either electronic mail or by placing same in the U.S. Mail, postage
prepaid and properly addressed this April 15, 2019.

                                                                  /s/Tina J. Hayes
                                                                  Tina J. Hayes
                                                                  Staff Attorney


Copy to: ERIC FARRIOR
         SYLVIA B FARROW
         6501 CO RD 6647
         BANKS, AL 36005

          MICHAEL BROCK (via electronic filing)




   Case 19-10105         Doc 18       Filed 04/15/19    Entered 04/15/19 16:09:09          Desc      Page 2
                                                       of 2
